Citation Nr: 9921543	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to March 
1975.

This case was previously before the Board of Veterans' 
Appeals (Board) in March 1998, at which time it was remanded 
for further development.  Following that development, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, confirmed and continued its denial of 
entitlement to a rating in excess of 20 percent for the 
residuals of a left shoulder injury.  Thereafter, the case 
was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
the veteran's claim has been obtained by the RO.

2.  The residuals of the veteran's left shoulder injury are 
manifested by complaints of diffuse tenderness and pain, 
with limitation of motion of the left upper extremity at no 
less than 90 degrees forward elevation (flexion), nor less 
than 60 degrees abduction.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of a left shoulder injury have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.42, 4.45, 4.69, Diagnostic Codes 5200 - 
5203 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to an increased rating for the 
residuals of a left shoulder injury is plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disability.  Moreover, the Board has found nothing in the 
historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  In this regard, the Board notes that in April and 
July 1998, the RO requested that the veteran provide 
additional information to help develop his claim.  Although 
there is evidence that those requests may have been sent to 
the wrong address, during his subsequent (August 1998) VA 
examination, the veteran did not report any outstanding 
evidence or report any instances of treatment or examination 
which had not been noted in the record.  Moreover, the 
veteran did not respond to a February 1999 notice from the 
RO which was sent to his latest address of record and which 
informed him of the procedures for submitting additional 
evidence.

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
applying this holding, the Board will only briefly address 
the past history of the veteran's residuals of a left 
shoulder injury, while emphasizing the present level of 
disability. 

In order to properly evaluate the veteran's left shoulder 
disability, it is necessary to determine which is his major 
upper extremity.  38 C.F.R. § 4.69.  The record shows that 
he is right-handed, and thus, his service-connected left 
shoulder disability affects his minor upper extremity.  
Accordingly, the following diagnostic codes will set forth 
the rating criteria for the minor upper extremity.

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5203, 
a 20 percent rating is warranted for dislocation of the 
clavicle or scapula or for nonunion of the clavicle or 
scapula with loose movement.  In other cases, impairment of 
the clavicle or scapula will be rated on impairment of 
function of the contiguous joint.  That is the highest 
schedular evaluation permitted under Diagnostic Code 5203.

In accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5201, 
a 20 percent rating is warranted when motion of the minor 
arm is limited to shoulder level or midway between the side 
and shoulder level.  A 30 percent rating is warranted when 
the minor arm motion is limited to 25 degrees from the side. 

Also potentially applicable in rating the veteran's 
residuals of a left shoulder injury are 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 and 38 C.F.R. § 4.71a, Diagnostic Code 
5202.  Under Diagnostic Code 5200, a 20 percent rating is 
warranted for favorable ankylosis of the scapulohumeral 
articulation in which the veteran can abduct the minor arm 
to 60 degrees and can reach his mouth and head.  A 30 
percent rating is warranted for intermediate ankylosis of 
the minor scapulohumeral articulation, between favorable and 
unfavorable.  A 40 percent rating is warranted for 
unfavorable ankylosis of the minor scapulohumeral 
articulation, in which abduction is limited to 25 degrees 
from the side.  

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for recurrent dislocation of the minor scapulohumeral joint, 
with frequent episodes and guarding of all arm movements or 
with infrequent episodes, and guarding of movement only at 
shoulder level.  A 20 percent rating is also warranted for 
malunion of the minor humerus with marked or moderate 
deformity.  A 40 percent rating is warranted for fibrous 
union of the minor humerus.  A 50 percent rating is 
warranted for nonunion of the minor humerus (false flail 
joint), while a 70 percent rating is warranted for a loss of 
the head of the minor humerus (flail shoulder). 

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals, 
hereinafter Court) has considered the question of functional 
loss as it relates to the adequacy of assigned disability 
ratings.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
DeLuca, the Court held that it is not enough for an examiner 
to state a range of motion.  Rather, the Court held that 
38 C.F.R. § 4.40 required consideration of factors such as 
lack of normal endurance, functional loss due to pain, and 
pain on use; specifically limitation of motion due to pain 
on use including during flare-ups.  The Court also held that 
38 C.F.R. § 4.45 required consideration of weakened 
movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

The current appeal stems from the denial of a reopened claim 
for increased benefits received in August 1995.

VA orthopedic examination reports, dated in September 1995 
and August 1998 show that the veteran's left shoulder 
disability is manifested primarily by pain on movement, and 
limitation of motion.  The left shoulder had tenderness on 
palpation in the anterior posterior deltoid muscles.  He 
demonstrates the following range of left shoulder motion:  
Forward elevation (flexion) from 0 to between 90 and 100 
degrees; abduction from 0 to between 60 and 100 degrees; 
external rotation from 0 to between 45 and 60 degrees; and 
internal rotation from 0 to between 30 and 45 degrees.  
Although such motion is accompanied by pain and crepitus and 
is less than the standardized description of full joint 
motion (38 C.F.R. § 4.71, Plate I (1998)), it does not meet 
or approximate the range of motion criteria for a higher 
evaluation under Diagnostic Code 5200 or 5201.  

The latest examiner acknowledged that the limited motion and 
pain could significantly limit the veteran's left shoulder 
function during flare ups.  Significantly, however, the 
veteran specifically denied at that time that he experienced 
such flare ups.  The veteran noted that with respect to his 
daily activities, his left shoulder pain affected his 
ability to raise his left arm above his head, to lift heavy 
objects, or to throw.  The latest examiner stated, however, 
that the veteran's complaints of pain and tenderness were 
out of proportion to the findings on examination.  Hence, 
additional disability due to pain, other than demonstrated 
on objective examination, is not indicated so as to warrant 
a higher evaluation under 38 C.F.R. § 4.40 or § 4.45, per 
DeLuca.

X-rays show a left mid-clavicular deformity which may be 
compatible with an old fracture, however, there is no 
evidence of malunion or nonunion of the clavicle.  While the 
veteran complains of recurrent dislocation of the left 
shoulder, there is no objective medical evidence to 
corroborate those complaints.  Moreover, there is no 
evidence of ankylosis of the scapulohumeral articulation 
such that he cannot reach his mouth or head nor is there 
evidence of malunion, nonunion, fibrous union, or loss of 
the humeral head associated with the left shoulder.  
Finally, there is no evidence of edema, erythema, warmth, 
abnormal movement, weakened movement, atrophy, excess 
fatigability, incoordination, or neurovascular deficits.  

In light of the foregoing, the Board is of the opinion that 
the preponderance of the evidence does not meet or more 
nearly approximate the criteria for a schedular rating in 
excess of 20 percent for the residuals of a left shoulder 
injury under any of the applicable or potentially applicable 
diagnostic codes.  

In arriving at this decision, the Board has considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to his left shoulder 
disability.  The governing norm in these exceptional cases 
is:  A finding that the case presents such an exceptional or 
unusual disability picture , with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  

While the veteran notes that he has significant industrial 
impairment due to his residuals of a left shoulder injury, 
he has not provided any evidence or identified any 
outstanding evidence which demonstrates such industrial 
impairment beyond that contemplated by the current 
disability rating.  Notably, there is no documentation of 
work missed by the veteran or of termination from 
employment, mutual or otherwise, because of his service-
connected residuals of a left shoulder injury.  In essence, 
the record shows that the manifestations of the disability 
are those contemplated by the 20 percent evaluation which is 
based on the average impairment in earning capacity.  
38 C.F.R. § 4.1.  Moreover, there is no evidence that he has 
required frequent hospitalization for that disability.  
Accordingly, the Board finds no reason for referral of this 
case to the Director of VA Compensation and Pension purposes 
for a rating outside the regular schedular criteria.


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a left shoulder injury is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

